Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 66 and 68-72 are pending and under consideration for their full scope.
Applicant’s IDS documents filed on 03/19/2021, 10/27/2021, 01/14/2022, 03/28/2022 and 07/19/2022 have been considered. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 66 and 68-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,079,948 (IDS filed on 03/19/2021) in view of Niespodziana et al. (IDS filed on 03/19/2021)
U.S. Patent No. 9,079,948 claims antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18).
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Patent No. 9,079,948 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

6.	Claims 66 and 68-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,475,869 (IDS filed on 03/19/2021) in view of Niespodziana et al. (IDS filed on 03/19/2021)
U.S. Patent No. 9,475,869 claims a method of treating comprising administering the antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18).
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Patent No. 9,475,869 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
7.	Claims 66 and 68-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,047,153 (IDS filed on 03/19/2021) in view of Niespodziana et al. (IDS filed on 03/19/2021)
U.S. Patent No. 10,047,153 claims antibodies and a method of treating comprising administering the antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18).
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Patent No. 10,047,153 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
8.	Claims 66 and 68-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,174,305 (PTO-892; Reference A) in view of Niespodziana et al. (IDS filed on 03/19/2021)
U.S. Patent No. 11,174,305 claims antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18).
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Patent No. 11,174,305 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
9.	Claims 66 and 68-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,047,152 (IDS filed on 03/19/2021) in view of Niespodziana et al. (IDS filed on 03/19/2021)
U.S. Patent No. 10,047,152 claims nucleic acids encoding antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18) and methods of production.
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Patent No. 10,047,152 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
10.	Claims 66 and 68-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,352,417 (PTO-892; Reference B) in view of Niespodziana et al. (IDS filed on 03/19/2021)
U.S. Patent No. 11,352,417 claims method of administering the antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18).
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Patent No. 11,352,417 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
11.	Claims 66 and 68-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-77 of copending U.S. Application No. 17/736,859 in view of Niespodziana et al. (IDS filed on 03/19/2021)
U.S. Application No. 17/736,859 teaches a method of treating cat allergies using the antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18).
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 

	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Application No. 17/736,859 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.
12.	Claims 66 and 68-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-82 of copending U.S. Application No. 17/500,418 in view of Niespodziana et al. (IDS filed on 03/19/2021).
U.S. Application No. 17/500,418 teaches a method of treating cat allergies using the antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18).
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Application No. 17/736,859 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.
13.	Claims 66 and 68-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending U.S. Application No. 17/411,979 in view of Niespodziana et al. (IDS filed on 03/19/2021)
U.S. Application No. 17/411,979 teaches a method of treating cat allergies using the antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18).
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Application No. 17/736,859 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.	Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites in line 4 “wherein the HCDR1 comprises the amino acid sequence of SEQ ID NO:2” but SEQ ID NO:2 is not a HCDR1 sequence.  Instead, SEQ ID NO:2 is a heavy chain variable region as evidenced by claims 69, 71 and 72. 
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



17.	Claims 66 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niespodziana et al. (IDS filed on 03/19/2021). 
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
The recitation of “determining if a patient suffering from an allergy to an allergen is responsive to therapy with one ore more antibodies or antigen binding fragments thereof specific for the allergen” and “wherein the ability of the one ore more antibodies ore antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy” are inherent in the reference method.  The active steps of the method are performed in the reference method, so the result is inherent.  
The reference teachings anticipate the claimed invention.
18.	Claim 66 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebecque et al.  (PTO-892; Reference U). 

Lebecque et al. teaches the modulation of patients" IgE binding to recombinant Bet v 1 by mAbs. The influence of mAbs on the binding of allergic patients' IgE antibodies to Bet v 1 was studied by using nitrocellulose-blotted or dot-blotted purified recombinant Bet v 1. Nitrocellulose strips containing recombinant Bet V 1 (approximately 5 to 10 ng/cm) were cut from the same preparative sheet, saturated in buffer A (50 mmol/L Naphosphate, pH 7.5, 0.5% Tween-20, 0.5% BSA, 0.05% NaN 3 ), and preincubated with different Bet v 1-specific mAbs. Strips were then washed and incubated with serum IgE (diluted 1:5) from patients allergic to Bet v 1. Bound IgE was detected with ~2SI-labeled monoclonal anti-human IgE antibodies (Pharmacia, Uppsala, Sweden). After washing, strips were exposed to x-ray films (Kodak, Heidelberg, Germany), and signals were analyzed by scanning with a densitometer (Hirschmann, Unterhaching; Germany). The Same assay was done with undenatured Bet v 1 (10 ng/dot), which was dot-blotted to nitrocellulose; and 56 sera from patients allergic to birch pollen were tested. Quantification of inhibition or enhancement of IgE binding to Bet v 1 in the case of the dot blot experiment was determined by counting of the nitrocellulose in a gamma counter.
The recitation of “determining if a patient suffering from an allergy to an allergen is responsive to therapy with one ore more antibodies or antigen binding fragments thereof specific for the allergen” and “wherein the ability of the one ore more antibodies ore antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy” are inherent in the reference method.  The active steps of the method are performed in the reference method, so the result is inherent.  
The reference teachings anticipate the claimed invention.
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 66 and 68-72 are provisionally rejected under 35 U.S.C. 103 as being obvious over copending Application No. 17/500,418 which has a common inventor with the instant application in view of Niespodziana et al. (IDS filed on 03/19/2021). Based upon the earlier effectively filed date of the copending application, it would constitute prior art under 35 U.S.C.102(a)(2) if published or patented. This provisional rejection under 35 U.S.C. 103 is based upon a presumption of future publication or patenting of the copending application. 
U.S. Application No. 17/500,418 teaches a method of treating cat allergies using the antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18).
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Application No. 17/736,859 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.



21.	Claims 66 and 68-72 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 9,079,948 (IDS filed on 03/19/2021) in view of Niespodziana et al. (IDS filed on 03/19/2021)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
U.S. Patent No. 9,079,948 claims antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18).
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Patent No. 9,079,948 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
21.	Claims 66 and 68-72 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 9,079,948 (IDS filed on 03/19/2021) in view of Niespodziana et al. (IDS filed on 03/19/2021)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
U.S. Patent No. 9,079,948 claims a method of treating comprising administering the antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18).
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Patent No. 9,079,948 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
21.	Claims 66 and 68-72 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 10,047,153 (IDS filed on 03/19/2021) in view of Niespodziana et al. (IDS filed on 03/19/2021)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
U.S. Patent No. 10,047,153 claims antibodies and a method of treating comprising administering the antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18).
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Patent No. 10,047,153 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

21.	Claims 66 and 68-72 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 11,174,305 (PTO-892; Reference A) in view of Niespodziana et al. (IDS filed on 03/19/2021)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
U.S. Patent No. 11,174,305 claims antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18).
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Patent No. 11,174,305 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

21.	Claims 66 and 68-72 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 10,047,152 (IDS filed on 03/19/2021) in view of Niespodziana et al. (IDS filed on 03/19/2021)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
U.S. Patent No. 10,047,152 claims nucleic acids encoding antibodies of reference SEQ ID NO:18 (instant SEQ ID NO:2), reference SEQ ID NO:26 (instant SEQ ID No:10); and reference SEQ ID NO:314 (instant SEQ ID NO:26) and reference SEQ ID NO:306 (instant SEQ ID NO:18) and methods of production.
The claimed invention differs from the prior art in the recitation of “a method of determining if a patient suffering from an allergy to an allergen is responsive to therapy with one or more antibodies or antigen binding fragments thereof specific for the allergen, the method comprising:(a) collecting a sample of tissue or an extract thereof, or a biological fluid, or a blood sample from the patient suffering from an allergy; (b) extracting allergen specific an allergen-specific IgE from any one or more of the patient samples of (a); (c) mixing the IgE from the patient sample with the allergen and with one or more antibodies or antigen binding fragments thereof specific for the allergen; and (d) determining if the addition of the antibodies or antigen binding fragments thereof specific for the allergen blocks the binding of the allergen specific IgE from step b) to the cat allergen, wherein the ability of the one or more antibodies or antigen binding fragments thereof specific for the allergen to block the binding of allergen specific IgE from step b) to the allergen is indicative that the patient suffering from an allergy is responsive to therapy with the one or more antibodies specific for the allergy.”
Niespodziana et al. teaches an ELISA competition assay to determine the inhibition of allergic patients’ IgE binding to rFel d 1 by rabbit IgG antibodies raised against rFel d 1 and fusion proteins.   ELISA plates were coated with 1 μg/mL rFel d 1 and incubated with rabbit anti-sera specific for Fel d 1 and fusion proteins. After washing, sera from 23 patients with cat allergy were diluted 1:10 and allowed to react with Fel d 1. Bound human IgE was detected with horseradish peroxidase (HRP)–coupled goat anti-human IgE antibodies diluted 1:2500 (KPL, Gaithersburg, Md). The OD corresponding to bound IgE was measured at 405 and 490 nm. The percentage of inhibition of IgE binding was calculated as follows:100−(ODs/ODp)×100,where ODs and ODp represent the optical density values after preincubation with specific rabbit IgG. 
	It would have been obvious to have applied the teachings of an ELISA competition assay using Fel d I of Niespodziana et al. to the art of U.S. Patent No. 10,047,152 to determine whether an antibody therapy will be useful to block IgE antibodies from patient samples.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
22.	No claim is allowed.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
December 16, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644